Citation Nr: 0526195	
Decision Date: 09/23/05    Archive Date: 10/05/05	

DOCKET NO.  04-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable disability rating evaluation for 
residuals of coccidioidomycosis.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in January 
2004 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, in which the RO denied 
the benefit sought on appeal.  The veteran, who retired in 
July 1978 with more than 20 years of active service, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The medical evidence of record indicates that the 
veteran's service-connected coccidioidomycosis is healed and 
inactive, and that the veteran's exertional dyspnea and 
pulmonary function test changes are more likely associated 
with his long history of heavy smoking rather than with 
residuals of his coccidioidomycosis.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
coccidioidomycosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1 
- 4.14, 4.20, 4.96, 4.97, Diagnostic Code 6835 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in November 2003.  This 
letter, provided to the veteran prior to the decision on the 
merits, notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the veteran or the VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to the claim.  

Thereafter, the veteran received the January 2004 rating 
decision and the Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination in order to assess 
the current severity of the veteran's service-connected 
disorder.  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in 
connection with his claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence  

Historically, a September 1978 rating decision granted 
service connection under Diagnostic Code 6599 for residuals 
of coccidioidomycosis and assigned a noncompensable 
evaluation effective August 1, 1978.  In a subsequent rating 
decision dated in August 1984, the RO determined that no 
evidence indicated an increase in the severity of the 
veteran's coccidioidomycosis and continued the noncompensable 
evaluation.  In October 2003, the veteran submitted a claim 
for an increased evaluation for his service-connected lung 
condition and asserted that he felt his condition had 
worsened.  

The claims file contains private medical records dated from 
November 2000 to October 2003 that note the veteran had a 
history of coccidioidomycosis.  Specifically, a May 2003 
private medical record indicates that the veteran reported a 
past medical history of coccidioidomycosis at the time during 
admission to a private hospital for chronic bronchitis.  At 
that time, the veteran reported that he smoked at least 
10 cigarettes per day and had a history of smoking 
approximately 50 packs a year.  A chest x-ray at the time 
revealed hyperaeration with perihilar calcifications 
presumably from healed coccidioidomycosis.  The examiner 
noted, in pertinent part, that the veteran had chronic 
bronchitis and healed pulmonary coccidioidomycosis.  
Thereafter, an August 2003 private medical record noted that 
the veteran had a cough and sputum.  An October 2003 private 
medical record also noted the veteran had a cough with yellow 
sputum.  The examiner's impression was that the veteran had 
bronchitis and coccidioidomycosis.  

In December 2003, the veteran was afforded a VA examination 
in which he reported that he contracted coccidioidomycosis in 
the 1970's while stationed in Arizona.  He was hospitalized 
for several months and treated with antibiotics.  He felt 
that he experienced reoccurrences of the infection while 
stationed in Korea and Greece.  Since having 
coccidioidomycosis, the veteran reportedly experienced 
problems with intermittent shortness of breath that worsened 
through the years, specifically while walking or going up 
stairs.  He reported that past chest x-rays showed small lung 
nodules.  In regards to smoking history, the veteran reported 
that he smoked up to two packs a day for many years, but quit 
approximately six months prior to the examination.  He began 
using an inhaler to try to help his breathing.  He reported 
that he coughed occasionally, sometimes resulting in his 
coughing up yellowish sputum.  He denied other pulmonary 
problems such as tuberculosis, asthma or reoccurring 
pneumonia.

The veteran's physical examination revealed an alert, 
cooperative and oriented gentleman in no acute distress.  His 
chest examination revealed breath sounds that were equal 
bilaterally, somewhat distant and associated with one or two 
course rhonchi.  There were no wheezes or rales and his 
pulmonary function tests showed an FEV-1 [forced expiratory 
volume in one second] of 1.38 liters, an FVC [forced vital 
capacity] of 2.44 liters and an FEV-1/FVC [forced expiratory 
volume in one second as percent of forced vital capacity] of 
57 percent.  The veteran's DLCO [diffusion capacity of carbon 
monoxide] was reported as 10.  His chest x-ray showed 
granuloma of the right mid-lung, with fibrotic or 
interstitial changes in the bases.  The examiner assessed 
that the veteran's exertional dyspnea and pulmonary function 
tests (PFT) changes were far more likely to be associated 
with the veteran's long history of heavy smoking than with 
the residuals of his coccidioidomycosis.  In a January 2004 
rating decision, the noncompensable rating evaluation for 
residuals of coccidioidomycosis was continued under 
Diagnostic Code 6600.    

In a September 2004 statement, the veteran disagreed with the 
rating decision on the basis that he contracted 
coccidioidomycosis while in active service and felt entitled 
to some compensation since he had been service-connected for 
the disability.  He additionally stated that he was not 
smoking at the time he got coccidioidomycosis.  Thereafter, 
the veteran submitted letters in July 2005 and August 2005 in 
which he requested that his appeal continued to be reviewed.  
He reiterated his belief that he should receive some sort of 
disability compensation because he was diagnosed with 
coccidioidomycosis while in service.  Since that time, he 
reported that he had night sweats, coughed a lot and 
experienced occasional flare-ups.  He reiterated that he 
never smoked before he had coccidioidomycosis and that he 
developed his cough before he ever smoked cigarettes.  

C.  Law and Analysis

The veteran contends that he is entitled to a compensable 
rating evaluation for his residuals of coccidioidomycosis.  
More specifically, he argues that his current evaluation does 
not accurately reflect the severity of symptomatology 
associated with his disability and that his worsened 
condition results from coccidioidomycosis, not his smoking 
history.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the particular disability for which the 
veteran has been service-connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions are affected, but also the anatomical 
location and symptomatology are closely analogous.  See 
38 C.F.R. §§ 4.20, 4.27.  

In the January 2004 rating decision, the RO utilized 
Diagnostic Code 6600, pertaining to chronic bronchitis, when 
analyzing the veteran's increased rating request.  However, 
under the diagnostic criteria for respiratory disorders 
effective October 7, 1996, coccidioidomycosis is to be rated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6835.  
Regardless of which criteria are used, a compensable rating 
cannot be granted to the veteran for the reasons discussed 
below.   

Pursuant to the general rating schedule for chronic 
bronchitis under Diagnostic Code 6600, a veteran is entitled 
to a 10 percent disability rating for an FEV-1 of 
71-to-80 percent predicted; or an FEV-1/FVC of 71-to-80 
percent; or DLCO, single breath (SB) of 66-to 80-percent 
predicted.  A 30 percent evaluation is granted for a 
disability showing an FEV-1 of 56-to-70 percent predicted; or 
FEV-1/FVC of 56-to-70 percent; or DLCO (SB) of 56-to-65 
percent predicted.  A 60 percent disability rating is 
warranted for a disability showing an FEV-1 of 40-to-55 
percent predicted; or FEV-1/FVC of 40-to-55 percent, or a 
DLCO (SB) of 40-to-55 percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Finally, a 100 rating evaluation is granted for a 
disability showing FEV-1 less than 40 percent of predicted 
value; or the ratio of FEV-1/FVC less than 40 percent; or 
DLCO (SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale (right 
heart failure); or ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy. See 38 C.F.R. § 4.97 (2004).  
These rating evaluations are logically premised upon the 
symptomatology described being caused by a service-connected 
disability, not upon some other factor.  

The general rating formula for mycotic lung diseases, 
including coccidioidomycosis under Diagnostic Code 6835, 
provides for a noncompensable rating evaluation when the 
veteran has mycotic lung diseases that are asymptomatic with 
healed and inactive mycotic lesions.  A 30 percent rating is 
assigned when there is chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  A 50 percent rating is assigned when there is chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough.  Lastly, a 100 rating evaluation is to be 
assigned when the veteran has chronic pulmonary mycosis with 
persistent fever, weight loss, night sweats, or massive 
hemoptysis.  Again, the ratings are based upon the described 
symptomatology being caused by a service-connected 
disability.  

In this case, the veteran's December 2003 physical 
examination revealed that he had an FEV-1 of 1.38 liters, an 
FVC of 2.44 liters and an FEV-1/FVC of 57 percent.  A 30 
percent evaluation would be granted for a disability showing 
an FEV-1/FVC of 56-to-70 percent when shown that the 
symptomatology resulted from the service-connected chronic 
lung disorder.  However, such is not the case here as the 
veteran's December 2003 examination revealed that the 
veteran's exertional dyspnea and pulmonary function test 
changes were far more likely to be associated with the 
veteran's long history of heavy smoking than with the 
residuals of his coccidioidomycosis.  The veteran has 
conceded that he has a long smoking history.  In May 2003, he 
reported that he smoked at least 10 cigarettes per day and 
had a history of smoking approximately 50 packs a year.  He 
did not quit smoking until approximately 2002.  Thus, while 
it is clear that the veteran had coccidioidomycosis in the 
past, the medical evidence of record demonstrates that his 
present symptomatology is related to his smoking history 
rather than his coccidioidomycosis.  As such, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating evaluation pursuant 
to Diagnostic Code 6600.   

Likewise, the preponderance of the evidence is against an 
increased evaluation under Diagnostic Code 6835.  In this 
regard, the evidence of record does not establish the 
presence of chronic pulmonary mycosis with minimal symptoms 
such as occasional minor hemoptysis or productive cough.  
Even if such symptomatology existed, the examiner's 
assessment that the veteran's exertional dyspnea and 
pulmonary function test changes were far more likely to be 
associated with the veteran's long history of heavy smoking 
than with his coccidioidomycosis leads the Board to the same 
conclusion as above, that the veteran's present 
symptomatology is not a result of his service-connected 
disability.  Notably, however, the evidence indicates that 
the veteran's service-connected coccidioidomycosis is 
inactive and healed, as manifested by perihilar 
calcifications demonstrated on a May 2003 private chest x-
ray.  Although the veteran has asserted that his productive 
cough is due to his service-connected lung disorder, the 
medical evidence of record is not supportive of this 
assertion.  As noted above, a 30 percent evaluation under 
Diagnostic Code 6835 requires chronic pulmonary mycosis, 
which is not shown by the record, as well as minimal symptoms 
such as minor hemoptysis or productive cough, which in this 
case, no examiner has attributed to a chronic mycotic 
disorder.  The noncompensable evaluation under Diagnostic 
Code 6835 contemplates mycotic lung disease that is 
asymptomatic with healed and inactive mycotic lesion, which 
the evidence demonstrates in this case.  Accordingly, in the 
absence of evidence of chronic pulmonary mycosis with minimal 
symptoms that are a result of the veteran's 
coccidioidomycosis, the claim for a compensable disability 
rating pursuant to Diagnostic Code 6835 cannot be granted.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the veteran that disability has resulted 
in interference with his employability or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating evaluation for residuals 
of coccidioidomycosis is denied.
	


                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


